Citation Nr: 0941127	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1966 to July 1988.  He died in August 2003.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In February 2007, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.    

In a November 2007 decision, the Board denied the appellant's 
claim.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a June 2009 Order granted the parties' Joint Motion, 
vacating in part the Board's November 2007 decision and 
remanding the issue of entitlement to service connection for 
cause of the veteran's death for compliance with the terms of 
the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2009 Order, the Court granted a Joint Motion in 
which the parties agreed that the Board erred in its November 
2007 decision denying the appellant's claim of entitlement to 
service connection for cause of the Veteran's death.  The 
parties to the Joint Motion did not challenge the Board's 
November 2007 determination with respect to the appellant's 
claim under 38 U.S.C.A. § 1318.  

In this case, the parties to the June 2009 Joint Motion, 
found that the Board failed to provide any specific 
discussion as to whether VA was required to provide an 
examination or opinion as to the cause of the Veteran's 
death.  

The parties found that the Veteran is presumed to have been 
exposed to herbicides due to his service in Vietnam.  In 
addition, the parties to the Joint Motion also noted that the 
appellant had argued in a February 2007 hearing that an 
opinion from an oncologist was necessary to determine the 
proper diagnosis of the cancer that was the cause of the 
Veteran's death.  In this hearing, the parties indicate that 
the appellant submitted a January 2007 letter from Dr. J and 
a January 2001 letter from Dr. N, opining that the Veteran's 
cancer was related to his exposure to herbicides in service.  
The parties also found that a June 2000 VA examination report 
diagnosed the Veteran with metastatic well differentiated 
papillary adenocarcinoma.  While noting that it was very 
difficult to make a determination whether his malignancy was 
related to exposure to herbicides, the parties to the Joint 
Motion noted that the June 2000 VA examiner stated that there 
was also a strong possibility that the Veteran's cancer may 
be related to exposure to Agent Orange.  

The parties to the Joint Motion found that the Board had 
discussed the medical evidence noted above, but failed to 
provide any analysis of whether VA's duty to assist required 
VA to obtain a medical opinion or whether a reasonable 
possibility exists that such assistance would aid in 
substantiating the appellant's claim.  

Based on the foregoing, and consistent with the Court's June 
2009 Order, the Board finds that this matter should be 
remanded, and that upon remand, the RO should request an 
appropriate VA examination in connection with the appellant's 
claim.  See 38 C.F.R. § 3.159.  



Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to 
a VA physician with appropriate expertise 
to be reviewed for the purpose of 
providing a medical opinion.  It is 
imperative that the reviewing physician 
who is designated to examine the claims 
folder reviews the medical records 
contained in claims folder, and 
acknowledges such review in the medical 
opinion report.  Based on a review of the 
Veteran's medical history and with 
consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a)  Is it at least as likely as not (50 
percent probability or more) that mucinous 
cystadenocarcinoma had its onset during 
the Veteran's active service, or was 
manifested within one year from discharge, 
or was otherwise etiologically related to 
any incident that occurred during his 
period of service?  

In this regard, the examiner is asked to 
comment on the Veteran's medical records 
and the appellant's contentions that the 
Veteran's exposure to Agent Orange in 
service contributed substantially or 
materially to the development of the 
Veteran's mucinous cystadenocarcinoma.  
Here, the examiner should specifically 
comment on the January 2001 and January 
2007 letters Dr. N and Dr. J, opining that 
the Veteran's cancer was related to his 
exposure to herbicides in service, as well 
as the statement of the June 2000 VA 
examiner indicating that there was a 
strong possibility that the Veteran's 
cancer may be related to exposure to Agent 
Orange.  

(b)  Is it at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin, to 
include the Veteran's service-connected 
hypertension and postoperative 
nephrostolithotomy, left ureteropelvic 
stone, contributed substantially or 
materially to the cause of the Veteran's 
death from mucinous cystadenocarcinoma?  

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), re-adjudicate the issue of 
entitlement to service connection for the 
cause of the Veteran's death in light of 
all pertinent evidence and legal 
authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


